Exhibit 99.1 $200,000,000 Multicurrency Letter of Credit Facility Agreement Dated: March 5, 2009 FLAGSTONE RÉASSURANCE SUISSE SA (as Borrower) (1) BARCLAYS BANK PLC (as Issuing Bank) (2) Execution copy TABLE OF CONTENTS 1 Definitions and Interpretation [2] 2 The Facility [15] 3 Purpose [15] 4 Conditions of Utilisation [15] 5 Utilisation [17] 6 Letters of Credit [18] 7 Repayment [21] 8 Illegality and Cancellation [22] 9 Restrictions [22] 10 Termination [22] 11 Commission payable in respect of Letters of Credit [24] 12 Default Interest [24] 13 Changes to the Calculation of Interest [25] 14 Fees [26] 15 Tax Gross-up and Indemnities [27] 16 Increased Costs [29] 17 Other Indemnities [29] 18 Mitigation by the Issuing Bank [30] 19 Costs and Expenses [31] 20 Representations [32] 21 Information Undertakings [34] 22 Financial Covenants [37] 23 General Undertakings [39] 24 Events of Default [43] 25 Changes to the Issuing Bank [46] 26 Assignment by the Borrower [46] 27 Reference Banks [47] 28 Payment Mechanics [48] 29 Set-Off [50] 30 Notices [50] 31 Calculations and Certificates [51] 32 Partial Invalidity [51] 33 Remedies and Waivers [51] 34 Amendments [51] 35 Counterparts [51] 36 Publicity [51] 37 Governing Law [53] 38 Enforcement [53] SCHEDULE 1 - Conditions Precedent[54] Part 1A: Conditions Precedent to Signing of the Agreement[54] Part 1B: Conditions Precedent to each Utilisation[56] SCHEDULE 2 - Utilisation Request[57] SCHEDULE 3 - Mandatory Cost Formula[58] SCHEDULE 4 - Form of Letter of Credit[60] SCHEDULE 5 - Form of Compliance Certificate[61] THIS AGREEMENT is datedMarch 5, 2009 and made between: (1) FLAGSTONE RÉASSURANCE SUISSE SA (company number CH-621.3.007.041-9), a company incorporated in Switzerland whose registered office is at Rue du Collége 1, CH-1920 Martigny, Switzerland as borrower (the “Borrower”); and (2) BARCLAYS BANK PLC as issuing bank (the “Issuing Bank”). IT IS AGREED as follows: SECTION 1 INTERPRETATION 1 Definitions and Interpretation 1.1 Definitions In this Agreement: “Accounting Principles” means in respect of any person, generally accepted accounting principles in accordance with the relevant GAAP in its jurisdiction of incorporation. “Accounting Reference Date” means 31 December. “Additional Cost Rate” has the meaning given to it in Schedule 3 (Mandatory Cost Formula). “Affiliate” means, in relation to any person, a Subsidiary of that person or a Holding Company of that person or any other Subsidiary of that Holding Company. “Approved Issuing Bank” means: (a) in New York state, a “qualified bank” as defined by The New York Insurance Regulations and determined by the Securities and Valuation Office of the NAIC and whose name is contained in the Securities and Valuation Office list; or (b) in any other jurisdiction including any state in the United States of America other than New York state, a bank which meets the criteria, including such standards of financial condition and standing, as are considered necessary and appropriate by that jurisdiction’s regulator to regulate the quality of banks and trust companies issuing letters of credit for which the beneficiary can benefit from credit for reinsurance. “Authorisation” means an authorisation, consent, approval, resolution, licence, exemption, filing, notarisation or registration. “Availability Period” means the period from and including the date of this Agreement to and including the date falling one year prior to the Final Maturity Date. “Available Commitment” means the Commitment under the Facility minus: (a) the Base Currency Amount of any outstanding Letters of Credit (other than any Letters of Credit that are due to expire or be cancelled and do expire or are cancelled prior to the proposed Utilisation Date); and (b) in relation to any proposed Utilisation, the Base Currency Amount of any Letters of Credit that are due to be issued under the Facility on or before the proposed Utilisation Date. “Available Facility” means the aggregate for the time being of the Available Commitment in respect of the Facility. “Base Currency” means US Dollars. “Base Currency Amount” means, in relation to a Letter of Credit, the amount specified in the Utilisation Request delivered by the Borrower for that Letter of Credit (or, if the amount requested is not denominated in the Base Currency, that amount converted into the Base Currency at the Spot Rate of Exchange on the Utilisation Date adjusted under Clause 5.7 (Revaluation of Letters of Credit) and as adjusted to reflect any repayment or prepayment of a Letter of Credit. “BGI Charge” means the charge over securities in the agreed form to be entered into on or about the date of this Agreement by the Borrower and pursuant to which the Borrower grants in favour of the Issuing Bank a first fixed security over all BGI Investments. “BGI Investments” means Cash held in any or all of the following funds: (a) BGI Liquidity First Funds; (b) BGI Liquidity Plus Funds; (c) BGI LIBOR Funds; and/or (d) BGI Government Liquidity Funds, (each being funds held by and managed by the Issuing Bank or its Affiliates) or any other fund agreed by the Borrower and the Issuing Bank at any time to be a “BGI Fund”. “Break Costs” means the amount (if any) by which: (a) the interest which the Issuing Bank should have received for the period from the date of receipt of all or any part of an Unpaid Sum to the last day of the current Interest Period in respect of that Unpaid Sum, had the Unpaid Sum received been paid on the last day of that Interest Period; exceeds: (b) the amount which the Issuing Bank would be able to obtain by placing an amount equal to the Unpaid Sum received by it on deposit with a leading bank in the Relevant Interbank Market for a period starting on the Business Day following receipt or recovery and ending on the last day of the current Interest Period. “Business Day” means a day (other than a Saturday or Sunday) on which banks are open for general business in London, New York and Switzerland. “Cash” means, at any time, cash denominated in sterling, euro or US Dollars in hand or at bank and (in the latter case) credited to an account in the name of the Borrower with the Issuing Bank and to which the Borrower is alone beneficially entitled and which, for the avoidance of doubt, excludes cash held exclusively for the benefit of the Borrower’s customers which is not available to the Borrower for its own use and for so long as: (a) that cash is repayable on demand; (b) repayment of that cash is not contingent on the prior discharge of any other indebtedness of the Borrower or of any other person whatsoever or on the satisfaction of any other condition; (c) there is no Security over the cash except for Transaction Security or any Permitted Security constituted by a netting or set-off arrangement entered into by members of the Group in the ordinary course of their banking arrangements; and (d) the cash is freely and immediately available to be applied in repayment or prepayment of the Facility. “Cash Accounts” means the accounts of the Borrower with the Issuing Bank with the following details:sort code 20-00-00 and account number 74406888, sort code 20-00-00 and account number 74406900 and sort code 20-00-00 and account number 93444996. “Cash Charge” means the charge over cash deposit in the agreed form to be entered into by the Borrower on or about the date of this Agreement pursuant to which the Borrower creates a fixed charge over the Cash Accounts in favour of the Issuing Bank. “Cash Collateral” means any Cash and BGI Investments provided by the Borrower as collateral in accordance with Clause 22.4 (Minimum Security Cover) and subject to the Transaction Security. “Cash Proportion” means, at any time, the proportion, expressed as a percentage, of the value at that time of any Cash Collateral to the Total Collateral Value. “Certified Copy” means a copy of an original document which is certified by a director of the Borrower as being a copy of that document. “Change of Control” means any person or group of persons acting in concert gain direct or indirect control of the Borrower.For the purposes of this definition: (a) “control” means: (i) the power (whether by way of ownership of shares, proxy, contract, agency or otherwise) to: (A) cast, or control the casting of, more than 50 per cent of the maximum number of votes that might be cast at a general meeting of the Borrower; or (B) appoint or remove all, or the majority, of the directors or other equivalent officers of the Borrower; or (C) give directions with respect to the operating and financial policies of the Borrower with which the directors or other equivalent officers of the Borrower are obliged to comply; and/or (ii) the holding beneficially of more than 50% of the issued share capital of the Borrower (excluding any part of that issued share capital that carries no right to participate beyond a specified amount in a distribution of either profits or capital); and (b) “acting in concert” means, a group of persons who, pursuant to an agreement or understanding (whether formal or informal), actively co-operate, through the acquisition of shares in a company by any of them, either directly or indirectly, to obtain or consolidate control of the Borrower. “Charged Property” means all of the assets of the Borrower which from time to time are, or are expressed to be, the subject of the Transaction Security. “Commitment” means $200,000,000 to the extent not cancelled, reduced or transferred under this Agreement. “Commission Period” means, in relation to a Letter of Credit, each successive period commencing on the day after a Quarter Date and ending on the next Quarter Date except that the first Commission Period for a Letter of Credit shall commence on the date such Letter of Credit is issued and that no Commission Period in respect of a Letter of Credit may end after the Expiry Date for such Letter of Credit. “Compliance Certificate” means a certificate substantially in the form set out in Schedule 5 (Form of
